DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 12, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1, 12, and dependents, Applicant now recites “configured to substantially align the third lumen and the sixth lumen” [emphasis added]. However, the originally filed detailed disclosure does not sufficiently define was is an isn’t considered to be “substantial” alignment. Specifically, the originally filed specification does not use the qualifier “substantially” (or any analog thereof), but rather recites the more absolute “with the third lumen aligned to the sixth lumen” (see Par. 44 – see also Par. 55, 76, 85, 96, 103, 109, 112, 113, 114, 122). It is unclear to what extent “substantial” alignment should be considered coextensive with absolute “alignment” and whether Applicant is intending to reference the “co-axial” limitation. No further analysis of this limitation is offered in the Remarks/Arguments section to provide any additional clarity and what the limitation “substantially align” should mean in the context of the specification (i.e. how far out of alignment the lumen can deviate while still being considered “substantially aligned” – e.g. would alignment refer to the lumens being brought into general contact with one other, but requiring additional, further alignment to ensure that the lumens can receive the guidewire therethrough or does “substantial alignment” refer to any workable alignment for passing the guidewire irrespective of whether the lumens are concentric with one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)  1-8, 10, 12-20, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0182740 (“Mickelsen”) in view of U.S. Publication No. 2007/0173878 (“Heuser”) and U.S. Publication No. 2010/0185140 (“Kassab”).
	Regarding Claims 1 and 12-13, Mickelsen discloses a method comprising:
	Inserting a first device (100) into pericardial tissue of a heat of a subject (see Fig. 16) such that a distal end (see Fig. 9) is disposed within a pericardial space of the heart (see Fig. 15) and on a first side of a first pericardial reflection (40; Par. 102, 105), the first device including:
	A “second” catheter (100) defining a “second” longitudinal axis and a “second” lumen (116) therethrough, a first magnetic member (120) coupled to a distal end of the “second” catheter (see Fig. 5b), the first magnetic member defining a “third” lumen (122) therethrough, wherein the “third” lumen is in fluid communication with the second lumen (see Fig. 5B);
	Inserting a second device (200) into the pericardial tissue of the heart such that a distal end of the second device is disposed within the pericardial space on a second side of the first pericardial reflection opposite the first side (40; Par. 102, 105; Fig. 19), the second device including a “fifth” catheter (200) defining a “fifth” longitudinal axis and a “fifth” lumen (216) therethrough, and a second magnetic member (228) coupled to a distal end of the fifth catheter (see Fig. 5B), the second magnetic member defining a sixth lumen (222) therethrough, wherein the sixth lumen is in fluid communication with the fifth lumen (see Fig. 5B);  
	advancing the first magnetic member to place the first magnetic member close to the first side of the first pericardial reflection and  advancing the second magnetic member to place the second magnetic member close to the second side of the first pericardial reflection such that the first magnetic member couples to the second magnetic member across the first pericardial reflection via a magnetic force when the first magnetic member is close to the first side of the first pericardial reflection and the second magnetic member is close to the second side of the first pericardial reflection (see Fig. 14; Par. 102, 105);  
	advancing a crossing wire (130) through the third lumen, the first pericardial reflection, and at least a portion of the sixth lumen to create an opening in the first pericardial reflection (Par. 108).
	Mickelsen discloses the invention substantially as claimed except for explicitly “advancing a portion of one of the first and second magnetic members through the opening and the first pericardial reflection”. Mickelsen is silent as to whether either of the magnetic members of the catheters themselves “cross” the reflection or if the system only “crosses” the reflection by the needle/crossing wire (130) and the guidewire (300) with the neither of magnetic members actually “crossing” through the opening of the reflection. However, Heuser discloses a related magnetic-based catheter access system (Fig. 9) comprising corresponding first and second magnetic members having respective first and second distal surfaces of differing and distinct shapes so as to form male (162) and female (152) magnetic members of complimentary design (see Fig. 9) such that the magnetic members of the catheters are configured to dock within one another wherein the tapered shape of the distal end of the male magnetic member causes the male portion to cross the tissue (Abstract; Par. 4, 23, 25; Fig. 3) to “ensure completion of the openings” – i.e. cause substantial alignment of the respective lumens (i.e. the third lumen and the sixth lumen). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the first magnetic member of the invention of Mickelson to be a male member corresponding to a female shaped member of the second magnetic member such that the magnetic forces draw the male magnetic member across the transected tissue so as to be received within the female magnetic member, as disclosed by Heuser, in order to “ensure completion of the openings”.
	Mickelsen discloses the invention substantially as claimed except that the first and second devices include respective “first” and “fourth” catheters. However, the use of steerable guiding catheters/introducers to permit introduction of a catheter system in vivo is notoriously well-known in the art. For example, Kassab discloses that with respect to catheters (particularly those used in conjunction with the cardiac system – a shared purpose with the invention of Mickelson; see Fig. 16-17, Mickelson; Fig. 26, Kassab), it is known to provide a “first” catheter (2304) which defines a “first” longitudinal axis (i.e. the central axis concentric with the catheter lumen running along the length thereof from the proximal to distal ends), and a “first” lumen (see Fig. 26, i.e. the lumen in which suction/infusion catheter 2306 is received), wherein at least a distal portion of a “second” catheter (2306) is disposed within and configured to slide along the “first” lumen.
Kassab discloses that the delivery catheter may be directed “using a steering wire system” (Par. 214) disclosing in conjunction with other embodiments (see e.g. Fig. 10) a catheter comprising a steering wire system wherein a “first” actuator (e.g. 1200, 1210, 1180/1190) is coupled to the catheter in order to deflect the distal end of the catheter relative to the longitudinal axis (Par. 199) via rotation about the longitudinal axis. Kassab discloses that such steering mechanisms beneficially permit controlled advancement of the catheter system, particularly within the pericardial space (a shared access site with Mickelson; see Fig. 16-17, Mickelson; see Fig. 26, Par. 214, Kassab). 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the system of Mickelson with a guide catheters, as disclosed by Kassab, to guide the “second” and “fifth” catheters steerably within the vasculature (thereby providing the claimed “first” and “fourth” catheters) in order to provide for controlled active steering of the system through the cardiac anatomy, such a means/method being established in the prior art to be a suitable, art recognized alternative to navigation without a guide/delivery catheter. It has been held that simple substitution of known equivalents requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007). Benefits that flow naturally from such a modification, which would be readily recognized and understood by an ordinary artisan, include, but are not limited to, improved control, speed, and precision of navigation thereby improving patient outcomes by reducing procedure time and reducing damage to the tissue associated with traumatic repositioning of a non-steered catheter system.
Mickelsen discloses that the method can performed for first and second pericardial reflections (Par. 108, 157).
	Regarding Claims 2 and 14, Mickelsen discloses advancing a guidewire (300) through the first lumen and the first pericardial reflection such that a portion of the guidewire is disposed on the second side of the first pericardial reflection (Par. 108, Fig. 13) whereby the process will be repeated for the second pericardial reflection as well.
Regarding Claims 3-8, Mickelsen, as modified by Kassab and discussed in greater detail above, obviates respective steerable guide catheters. Kassab discloses that the delivery catheter may be directed “using a steering wire system” (Par. 214) disclosing in conjunction with other embodiments (see e.g. Fig. 10) a catheter comprising a steering wire system wherein an actuator (e.g. 1200, 1210, 1180/1190) is coupled to the catheter in order to deflect the distal end of the catheter relative to the longitudinal axis (Par. 199) via rotation about the longitudinal axis. Kassab discloses that such steering mechanisms beneficially permit controlled advancement of the catheter system, particularly within the pericardial space (a shared access site with Mickelson; see Fig. 16-17, Mickelson; see Fig. 26, Par. 214, Kassab). 
Kassab, discloses an actuator (i.e. the “second” catheter handle/hub 140) coupled to the “second” catheter, the “second” actuator being configured to move linearly along the second longitudinal axis so as to slide the distal portion of the “second” catheter as to vary a spacing between the distal end of the “second” catheter and the distal end of the “first” catheter (i.e. the second actuator is grasped by a user and pushed distally or withdrawn proximally in order to control advancement of the second catheter within the first catheter -see Par. 220, 226, Kassab) such that the distal portion of the “second” catheter (while disposed within the “first” lumen) can be slid from a first position (not shown in Kassab) in which the distal portion of the “second” catheter is disposed within the first lumen to a second position (see Fig. 23A, Kassab) in which the distal portion of the second catheter extends from the distal end of the first catheter (see generally Par. 224 and 226 - Kassab).
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to implement such actuators into the modified “first” and “fourth” catheters of the modified invention of Mickelsen, as disclosed by Kassab, in order to allow for steerable and advancable catheter assemblies to help guide the magnetic members to the proper area of the heart under fluoroscopic guidance thereby improving insertion time and accuracy.
	Regarding Claims 10, Mickelsen discloses withdrawing the crossing wire from the first pericardial reflection and the third lumen (Par. 108). 
	Regarding Claim 11, Mickelsen discloses fluoroscopically imaging the first and second devices disposed within the pericardial space (Par. 105). 
	Regarding Claim 15, Mickelsen discloses withdrawing the first and second devices while leaving the guidewire in place (Par. 108).
	Regarding Claim 16-19, Mickelsen discloses advancing an ablation catheter over the guidewire and through the openings in the first and second pericardial reflections (see Fig. 36, 37; Par. 70) so as to at least partially encircling left and right pulmonary veins with the ablation device so as to form a circumferential ablation lesion using the catheter.
	Regarding Claim 20, Mickelsen discloses advancing a guidewire through the first lumen and the second pericardial reflection such that a portion of the guidewire is disposed on the second side of the second pericardial reflection (see generally Fig. 23). 
	Regarding Claim 23, Mickelsen discloses inserting the first device into the pericardial tissue includes advancing the first device along a transverse sinus of the heart (Par. 101).
	Regarding Claim 24, Mickelsen discloses inserting the second device into the pericardial tissue includes advancing the second device along an oblique sinus of the heart (Par. 108). 
Claim(s)  9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0182740 (“Mickelsen”) in view of U.S. Publication No. 2007/0173878 (“Heuser”) and U.S. Publication No. 2010/0185140 (“Kassab”) as applied above, and further in view of U.S. Publication No. 2016/0058504 (“Davies”).
	Regarding Claims 9 and 21, Mickelsen, as modified, discloses the invention substantially as claimed except for explicitly dilating the opening in the first/second pericardial reflection. However, Davies discloses that related pericardial access systems can be “used to advance dilators” in order to expand the window (240) formed through the pericardial tissue (see Fig. 2C-2E). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the method of Mickelson to include specific dilation of the pericardial reflection window, as disclosed by Davies, in order to expand the opening to permit larger objects (such as the ablation catheters described by Mickelson) to be inserted therethrough.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0182740 (“Mickelsen”) in view of U.S. Publication No. 2007/0173878 (“Heuser”) and U.S. Publication No. 2010/0185140 (“Kassab”) as applied above, and further in view of U.S. Publication No. 2007/005053 (“Dando”).
	Regarding Claim 22, Mickelsen discloses the invention substantially as claimed except that inserting the first and second devices into the pericardial tissue includes inserting an introducer catheter into a body of a subject.  However, Dando discloses that introducer catheters (26) can be used to gain access to the femorals for allowing smaller catheters (28, 22) to be advanced further within the vasculature (Par. 63). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to utilize an introducer catheter to gain immediate access to the vasculature in the method of Mickelsen, as disclosed by Dando, thereby utilizing a suitably large catheter which can form a access site to the vasculature and allow for insertion of the device(s) of the Mickelsen invention in a known and predictable manner.

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive. 
	Applicant’s remarks/arguments have been reviewed and considered, but have not been found persuasive. The remarks/arguments amount to mere general allegations that assert that “[n]one of Mickelsen, Heuser, or Kassab, whether alone or in combination, teach or suggest… the above-described features…” Presumably, Applicant’s rebuttal hinges somewhere on the newly added limitations, but Applicant’s analysis fails to particularly discuss the Heuser reference as characterized by the Non-Final Rejection as it pertains to the alignable male/female features of the magnetic members which allow the lumens to index to one another. Because of the male and female indexing features (see Fig. 9) – Heuser is understood to include respective distal surfaces (see generally 162, 152) which have complementary, but distinct shapes (162 having a male geometry and 152 having a female geometry) that are configured to mate with one another to create clear alignment between corresponding lumens (178, 46 – see Abstract; Par. 4, 23, 25). To this end, it is unclear whether Applicant unintentionally ignored this characterization of the Heuser reference or if Applicant believes that these claim amendments incorporate some feature which is not known or obviated by Heuser, and particularly in consideration of its application for obvious modifications to Mickelson to arrive upon the claimed invention in a known, predictable, and obvious manner to assist in mating of the respective guide catheters. Applicant’s analysis also fails to discuss support for, or contextualization, of the “substantial” alignment and what affect, if any, this qualifier has on the scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/05/2022